DETAILED ACTION

Priority/Benefit
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 365 with PCT/US2018/064633. Accordingly, the earliest effective filing date was recognized as 12/08/2018.

Information Disclosure Statement
The information disclosure statements (IDS), both submitted on 06/01/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claims 1 is objected to because of the following informalities: 
On line 6 of claim 1, “from the directional light a light plurality of” should be changed to – from the directional light, a light plurality of – in order to put the claim in proper form.
On line 2 of claim 20, ”is provided one or more of by tilting” should be changed to – is provided by one or more of [[by]] tilting – in order to put the claim in proper form.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-2, 4, 6-13, and 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 12, and 15 of Co-pending Application No. 17/344,740 (hereinafter “App 740”) in view of Hsu (US 20140362601 A1).
Re Claim 1:
With the exception of the limitations below, Claim 1 of App 740 discloses the limitations in the claim.
Although claim 1 of App 740 discloses a direction light source (a light source configured to provide collimated light), claim 1 of App 740 does not disclose the collimated light is collimated in a vertical direction.
Hsu teaches a directional light source (laser light source 110, Figs 2A-2C) configured to provide directional light collimated in a vertical direction (shown in Fig 2A).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the static multiview display in claim 1 of App 740 with a directional light source as taught in at least principle by Hsu for the benefit of reduced energy consumption (Hsu: ¶ 0036).
 App 740 does not disclose a diffuser as a horizontal diffuser being configured to provide from the directional light a plurality of guided light beams within the light guide, guided light beams of the guided light beam plurality having radial directions different from one another in a horizontal direction orthogonal to the vertical direction.
Hsu teaches a horizontal diffuser (divergent surface 142) between a directional light source a the light guide (with regard to the path of laser beam 112, at least optically between laser source 110 and light guide plate 120, excluding divergent surface 142), the horizontal diffuser (142) being configured to provide from a directional light (from a direction of 112) a plurality of guided light beams within the light guide (plurality shown within 120), guided light beams (guided 112) of the guided light beam plurality having radial directions different from one another in a horizontal direction orthogonal to the vertical direction (configuration shown in at least Fig 2A).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the static multiview display in claim 1 of App 740 by including a horizontal diffuser as taught in at least principle by Hsu for the benefit of enhanced color saturation, increased area of the light guide plate, and reduced thickness of the light guide plate (Hsu: ¶ 0036).
Re Claim 2:
Claim 1 of App 740 further discloses a directional light source comprising a laser (Hsu: 110), the directional light being collimated in both the vertical direction and horizontal direction (shown in at least Fig 2A).
Re Claim 4:
Claim 1 of App 740 further discloses wherein the horizontal diffuser (Hsu: 142, Fig 2C) is further configured to tilt the directional light (tilted in toward light emission surface 122 and backlight surface 124) to provide guided light beams of the guided light beam plurality having a non-zero propagation angle in the vertical direction within the light guide (Hsu: Figs 2A-2C).
Re Claim 6:
Claim 2 of App 740 further discloses the limitations of the claim.
Re Claim 7-8:
Claim 3 of App 740 further discloses the limitations of the claim.
Further, the examiner notes that it necessarily occurs that intensity of a light beam instance point is directly dependent upon proximity of the light beam instance point to the light source emission origination point.
Re Claim 9:
Claim 4 of App 740 further discloses the limitations of the claim.
Re Claim 10:
With the exception of the limitations below, Claim 12 of App 740 discloses the limitations of the claim.
Claim 12 of App 740 does not disclose the light guide is a plate light guide.
Hsu teaches a plate light guide (light guide plate 120, Figs 2A-2C).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light guide in claim 12 of App 740 as a plate light guide as taught in at least principle by Hsu to have a definitive comprising structure. 
Claim 12 of App 740 does not disclose the collimated light is collimated in a vertical direction.
Hsu teaches a directional light source (laser light source 110, Figs 2A-2C) configured to provide directional light collimated in a vertical direction (shown in Fig 2A).

With regard to arrays of multiview pixels, Claim 12 of App 740 at least suggests an array of multiview pixels by disclosing each multiview image correspond to directional light beams of a different set of diffraction gratings of the diffraction grating plurality and each view zone of the multiple view zones. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Claim 12 of App 740 as at least suggesting an array of multiview pixels.
Re Claim 11-12:
Claim 15 of App 740 further discloses the limitations of the claim.
Re Claim 13:
Claim 12 of App 740 further discloses a directional light source comprising a laser (Hsu: 110), the directional light being collimated in both the vertical direction and horizontal direction at an output of the laser (shown in at least Fig 2A). 
Re Claim 15:
  Claim 12 of App 740 further discloses wherein the horizontal diffuser (Hsu: 142, Fig 2C) is further configured to tilt the directional light (tilted in the toward light emission surface 122 and backlight surface 124) to provide guided light beams of the guided light beam plurality having a non-zero propagation angle in the vertical direction within the plate light guide (Hsu: Figs 2A-2C).

These are provisional nonstatutory double patenting rejections.

Claims 3 and 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 12 of App 740 in view of Hsu as applied to claims 1 and 10 and further in view of Park et al (US 20170059961 A1; “Park”).
Re Claim 3:
Claim 1 of App 740 does not disclose the directional light source has a tilt angle in the vertical direction, the tilt angle being configured to provide the directional light having a non-zero propagation angle in the vertical direction.
In the embodiment of Fig 14, Park teaches a directional light source (light source S) has a tilt angle in the vertical direction (specifically a 90 degree tilt), the tilt angle being configured to provide the directional light having a non-zero propagation angle in the vertical direction for the purpose of emitting light to a light guide (to LGP).
In the embodiment shown in Fig 7, Park teaches a directional light source (light source 110, described as a laser diode (LD) in ¶ 0077) a configuration for the purpose of emitting light to a light guide (described in ¶ 0077).
Therefore, Park teaches equivalent configurations directional light source for the purpose of emitting light to the light guide. 
Since prior art recognized equivalence for the same purpose is prima facie obvious, it would have been obvious to recognize Claim 1 of App 740 (as modified in view of Hsu) as 
Re Claim 14:
Claim 12 of App 740 does not disclose the directional light source has a tilt angle in the vertical direction, the tilt angle being configured to provide the directional light having a non-zero propagation angle in the vertical direction.
In the embodiment of Fig 14, Park teaches a directional light source (light source S) has a tilt angle in the vertical direction (specifically a 90 degree tilt), the tilt angle being configured to provide the directional light having a non-zero propagation angle in the vertical direction for the purpose of emitting light to a light guide (to LGP).
In the embodiment shown in Fig 7, Park teaches a directional light source (light source 110, described as a laser diode (LD) in ¶ 0077) a configuration for the purpose of emitting light to a light guide (described in ¶ 0077).
Therefore, Park teaches equivalent configurations directional light source for the purpose of emitting light to the light guide. 
Since prior art recognized equivalence for the same purpose is prima facie obvious, it would have been obvious to recognize Claim 12 of App 740 (as modified in view of Hsu) as disclosing a configuration that is equivalent to the claimed configuration for the purpose of emitting light to the light guide.

These are provisional nonstatutory double patenting rejections.

Claim 1-2, 4, 6-10, 13, 15,  and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-5 and 11-12 of Co-pending Application No. 16/453,831 (hereinafter “App 831”) in view of Hsu.
Re Claim 1:
Similar to the rejection of claim 1 above that utilizes claim 1 of App 740, claim 1 of App 831 discloses the limitations of the claim, wherein the lacking limitations are remedied by Hsu utilizing the same motivation.
Re Claims 2 and 4:
The same fact patterns that were applied to claim 1 of App 740, are applied to claims 2 and 4 of App 831.
Re Claims 6-7:
Claim 1 of App 831 further discloses the claim limitations.
Re Claim 8:
Claim 4 of App 831 further discloses the claim limitations.
Re Claim 9:
Claim 5 of App 831 further discloses the claim limitations.
Re Claim 10:
Similar to the rejection of claim 10 above that utilizes claim 12 of App 740, claim 11 of App 831 discloses the limitations of the claim, wherein the lacking limitations are remedied by Hsu utilizing the same motivation.


Re Claims 13 and 15:
The same fact patterns that were applied to claim 12 of App 740, are applied to claims 13 and 15 of App 831.
Re Claim 17:
With the exception of the limitations below, claim 16 of App 831 discloses the limitations of the claim.
Claim 16 of App 831 does not disclose diffusing the directional light using a horizontal diffuser to provide a plurality of guided light beams within a light guide, guided light beams of the guided light beam plurality having radial directions different from one another in a horizontal direction orthogonal to the vertical direction.
Hsu teaches diffusing a directional light using a horizontal diffuser (diffusing laser beams 112 using divergent surface 142, Figs 2A-2C) to provide a plurality of guided light beams within a light guide (plurality of 112), guided light beams of the guided light beam plurality (guiding beams of 112) having radial directions different from one another in a horizontal direction orthogonal to the vertical direction (configuration shown in Figs 2A-2C).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method static multiview display in clam 16 of App 831 by including a diffusing step using horizontal diffuser as taught in at least principle by Hsu for the benefit of enhanced color saturation (Hsu: ¶ 0036).
Re Claim 18:
Claim 16 of App 831 further discloses the claim limitations.

Re Claim 19:
Claim 16 of App 831 further discloses providing the plurality of guided light beams at a non-zero propagation angle within the light guide (Hsu: tilted in toward light emission surface 122 and backlight surface 124), the non-zero propagation angle being an angle in the vertical direction (Hsu: Figs 2A-2C).

These are provisional nonstatutory double patenting rejection.

Claims 3 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of App 831 in view of Hsu and further in view of Parker.
Re Claims 3 and 14:
 The same fact patterns apply to claims 1 and 11 of App 831, respectively, as were applied to claims 1 and 12 of App 740, respectively.

These are provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:






Claims 1-4, 6-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hsu.
Re Claim 1:
Park discloses a static multiview display (image display apparatus, shown in at least Fig 21 and described in at least ¶¶ 112 and 0116; the examiner notes the specific description of display panel DP may include a plurality of pixels arranged in a matrix form, and each of the pixels may include sub-pixels corresponding to a plurality of views. Here, the term “view” may refer to an image provided to one eye of a viewer in ¶ 0112) comprising: 
a light guide (LGP, Figs 7 and 21) configured to guide light beams; 
a directional light source (light source 110, Fig 7; described in ¶ 0077 as light source 110 may emit collimated light. For example, the light source 110 may include a laser diode (LD)) configured to provide directional light collimated in a vertical direction (laser emit collimated light in vertical and horizontal directions);
a diffuser (scatterer 120) between the directional light source and the light guide (between 110 and LGP, Fig 7); and
a plurality of diffraction gratings (diffraction device D shown in Fig 7, with plurality of gratings G, shown in Fig 1) distributed across the light guide (across LGP, shown in Figs 7 and 21), the diffraction grating (G) plurality being configured to scatter out light from the guided 
Park does not disclose the diffuser as a horizontal diffuser being configured to provide from the directional light a plurality of guided light beams within the light guide, guided light beams of the guided light beam plurality having radial directions different from one another in a horizontal direction orthogonal to the vertical direction.
Hsu teaches a horizontal diffuser (divergent surface 142) between a directional light source a the light guide (with regard to the path of laser beam 112, at least optically between laser source 110 and light guide plate 120, excluding divergent surface 142), the horizontal diffuser (142) being configured to provide from a directional light (from a direction of 112) a plurality of guided light beams within the light guide (plurality shown within 120), guided light beams (guided 112) of the guided light beam plurality having radial directions different from one another in a horizontal direction orthogonal to the vertical direction (configuration shown in at least Fig 2A).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the static multiview display of Park by including a horizontal diffuser as taught in at least principle by Hsu for the benefit of enhanced color saturation (Hsu: ¶ 0036).



Re Claim 2:
Park further discloses wherein the directional light source (110) comprises a laser (described as laser diode (LD) in at least ¶ 0077), the directional light being collimated (described as collimated in ¶ 0077).

Re Claim 3:
In the embodiment described in claim 1, Park does not explicitly disclose wherein the directional light source has a tilt angle in the vertical direction, the tilt angle being configured to provide the directional light having a non-zero propagation angle in the vertical direction.
However, in the embodiment shown in Fig 14, Park teaches a directional light source has a tilt angle in the vertical direction (more specifically a substantially 90 degree angle), the tilt angle being configured to provide the directional light having a non-zero propagation angle in the vertical direction (more specifically a substantially 90 degree angle). Therefore, Park teaches equivalent configurations directional light source for the purpose of emitting light to the light guide. 
Since prior art recognized equivalence for the same purpose is prima facie obvious, it would have been obvious to recognize Park (as modified in view of Hsu) as disclosing a configuration in claim 1 that is equivalent to the claimed configuration (of claim 3) for the purpose of emitting light to the light guide.

Re Claim 4:
  Park further discloses wherein the horizontal diffuser (Hsu: 142, Fig 2C) is further configured to tilt the directional light (tilted in toward light emission surface 122 and backlight surface 124) to provide guided light beams of the guided light beam plurality having a non-zero propagation angle in the vertical direction within the light guide (Hsu: Figs 2A-2C).
Further, upon careful review of Applicant’s disclosure, the examiner found the claimed configuration that is supported by Fig 5C to be an obvious variant of Figs 5A-5B. Since the claimed configuration is an obvious variant, it does not contain patentable weight.
Re Claim 6:
With further regard to the diffraction grating of the diffraction grating plurality (G of D), Park at least suggests each diffraction grating of the diffraction grating plurality is configured to scatter out from a portion of a guided light beam of the guided light beam plurality a directional light beam having an intensity and a principal angular direction corresponding to an intensity and a view direction of a view pixel of the static multiview image by the description in ¶ 0012 of the display panel DP may include a plurality of pixels arranged in a matrix form, and each of the pixels may include sub-pixels corresponding to a plurality of views. Here, the term “view” may refer to an image provided to one eye of a viewer. For example, if twenty views are formed, each pixel may include twenty sub-pixels, and the diffraction device D may include twenty grating patterns corresponding to the twenty views, respectively and the configuration shown in the analogous example shown in Fig 22. 
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Park at least suggesting each diffraction grating of the diffraction grating plurality is configured to scatter out from a portion of a guided light beam of the guided light beam plurality a directional light beam having an intensity and a principal angular direction corresponding to an intensity and a view direction of a view pixel of the static multiview image.
Re Claim 7:
With further regard to the diffraction grating of the diffraction grating plurality (G of D), Park at least suggests a grating characteristic of a diffraction grating of the diffraction grating plurality is configured to determine the intensity and the principal angular direction of the directional light beam, the grating characteristic being a function of both a location of the diffraction grating on a surface of the light guide and an input location of the directional light source on a side of the light guide by the configuration shown in Fig 22. Further, the examiner notes that it necessarily occurs that intensity of a light beam instance point is directly dependent upon proximity of the light beam instance point to the light source emission origination point.
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § a grating characteristic of a diffraction grating of the diffraction grating plurality is configured to determine the intensity and the principal angular direction of the directional light beam, the grating characteristic being a function of both a location of the diffraction grating on a surface of the light guide and an input location of the directional light source on a side of the light guide.
Re Claim 8:
With further regard to the diffraction grating of the diffraction grating plurality (G of D), Park at least suggests the grating characteristic comprises one or both of a grating pitch of the diffraction grating and a grating orientation of the diffraction grating, the grating characteristic being configured to determine the principal angular direction of the directional light beam provided by the diffraction grating by the configuration shown in Fig 22, wherein both a pitch and orientation is shown.
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Park at least suggesting the grating characteristic comprises one or both of a grating pitch of the diffraction grating and a grating orientation of the diffraction grating, the grating characteristic being configured to determine the principal angular direction of the directional light beam.

Re Claim 9:
 With further regard to the diffraction grating of the diffraction grating plurality (G of D), Park at least suggests the grating characteristic comprises a grating depth configured to determine the intensity of the directional light beam provided by the diffraction grating by the depth shown in Fig 22.
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Park at least suggesting the grating characteristic comprises one or both of a grating pitch of the diffraction grating and a grating orientation of the diffraction grating, the grating characteristic being configured to determine the principal angular direction of the directional light beam.
Re Claim 10:
Park discloses a static multiview display (image display apparatus, shown in at least Fig 21 and described in at least ¶¶ 112 and 0116; the examiner notes the specific description of display panel DP may include a plurality of pixels arranged in a matrix form, and each of the pixels may include sub-pixels corresponding to a plurality of views. Here, the term “view” may refer to an image provided to one eye of a viewer in ¶ 0112) comprising: 
a plate light guide (LGP, Fig 7 and 21); 
a directional light source (light source 110, Fig 7; described in ¶ 0077 as light source 110 may emit collimated light. For example, the light source 110 may include a laser diode (LD)) 
a diffuser (scatterer 120) between the directional light source and the light guide (between 110 and LGP, Fig 7).
With regard to multiview pixels, Park at least suggests an array of multiview pixels (shown in Fig 22) configured to provide a static multiview image (described in at least ¶ 0112), a multiview pixel comprising a plurality of diffraction gratings configured to diffractively scatter out light from the guided light beam plurality (grating G of diffraction plurality D, shown in Fig 21) as directional light beams representing view pixels of different views of the static multiview image (shown in Fig 22 and described in at least ¶¶ 0112-0116).
Park does not disclose the diffuser as a horizontal diffuser being a horizontal diffuser configured to provide a plurality of guided light beams from the directional light, guided light beams of the guided light beam plurality having both a non-zero propagation angle in the vertical direction and different radial directions from one another in a horizontal direction orthogonal to the vertical direction.
Hsu teaches a horizontal diffuser (divergent surface 142, Fig 2A) being configured to provide a plurality of guided light beams (laser beams112) from the directional light (110), guided light beams of the guided light beam plurality (beams of 112) having both a non-zero propagation angle in the vertical direction and different radial directions from one another in a horizontal direction orthogonal to the vertical direction (orientation and configuration shown in Figs 2A-2C).

Re Claim 11:
With further regard to the diffraction grating of the diffraction grating plurality (G of D), Park at least suggests a principal angular direction of a directional light beam provided by a diffraction grating of the diffraction grating plurality is a function of a grating characteristic, the grating characteristic being a function of a relative location of the diffraction grating and the directional light source by the configuration shown in Fig 22. 
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Park at least suggesting a principal angular direction of a directional light beam provided by a diffraction grating of the diffraction grating plurality is a function of a grating characteristic, the grating characteristic being a function of a relative location of the diffraction grating and the directional light source.
Re Claim 12:
With further regard to the diffraction grating of the diffraction grating plurality (G of D), Park at least suggests the grating characteristic comprises one or both of a grating pitch and a grating orientation of the diffraction grating, and wherein an intensity of the directional light beam provided by the diffraction grating and corresponding to an intensity of a corresponding view pixel is determined by a diffractive coupling efficiency of the diffraction grating by the configuration shown in Fig 22. Further, the examiner notes that it necessarily occurs that intensity of a light beam instance point is directly dependent upon proximity of the light beam instance point to the light source emission origination point.
Re Claim 13:
Park further discloses wherein the directional light source (110) comprises a laser (described as laser diode (LD) in at least ¶ 0077), the directional light being collimated (described as collimated in ¶ 0077).
With further regard to the direction of light, Park at least suggests the directional light being collimated in both the vertical direction and horizontal direction at an output of the laser since there is no description of light only being collimated in one direction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Park at least suggesting the directional light being collimated in both the vertical direction and horizontal direction at an output of the laser.
Re Claim 14:
In the embodiment described in claim 10, Park does not explicitly disclose wherein the directional light source has a tilt angle in the vertical direction, the tilt angle being configured to provide the directional light having a non-zero propagation angle in the vertical direction.
However, in the embodiment shown in Fig 14, Park teaches a directional light source has a tilt angle in the vertical direction (more specifically a substantially 90 degree angle), the tilt angle being configured to provide the directional light having a non-zero propagation angle in the vertical direction (more specifically a substantially 90 degree angle). Therefore, Park 
Since prior art recognized equivalence for the same purpose is prima facie obvious, it would have been obvious to recognize Park (as modified in view of Hsu) as disclosing a configuration in claim 10 that is equivalent to the claimed configuration (of claim 14) for the purpose of emitting light to the light guide.
Further, upon careful review of Applicant’s disclosure, the examiner found the claimed configuration that is supported by Fig 5A to be an obvious variant of Figs 5B-5C. Since the claimed configuration is an obvious variant, it does not contain patentable weight. 
Re Claim 15:
  Park further discloses wherein the horizontal diffuser (Hsu: 142, Fig 2C) is further configured to tilt the directional light (tilted in the toward light emission surface 122 and backlight surface 124) to provide guided light beams of the guided light beam plurality having a non-zero propagation angle in the vertical direction within the plate light guide (Hsu: Figs 2A-2C).
Further, upon careful review of Applicant’s disclosure, the examiner found the claimed configuration that is supported by Fig 5C to be an obvious variant of Figs 5A-5B. Since the claimed configuration is an obvious variant, it does not contain patentable weight.


Re Claim 17:
Park discloses a method of static multiview display operation (evident by the configuration of image display apparatus shown in Figs 7 and 21 being utilized in a manner that 
providing directional light using a directional light source (providing collimated light from light source 110, Fig 7, ¶ 0077), the directional light being collimated in a vertical direction (collimated laser light is collimated in the vertical direction); and
scattering out light from the guided light beam plurality (scattering out light from gratings G of diffraction device D, described in ¶¶ 0077 and 0112-0116; shown in analogous embodiments of Figs 1 and 22) as directional light beams using a plurality of diffraction gratings distributed across the light guide (shown in at least Fig 7), the directional light beams representing view pixels a static multiview image (described in at least ¶¶ 0112-0116).
Park does not disclose diffusing the directional light using a horizontal diffuser to provide a plurality of guided light beams within a light guide, guided light beams of the guided light beam plurality having radial directions different from one another in a horizontal direction orthogonal to the vertical direction.
Hsu teaches diffusing a directional light using a horizontal diffuser (diffusing laser beams 112 using divergent surface 142, Figs 2A-2C) to provide a plurality of guided light beams within a light guide (plurality of 112), guided light beams of the guided light beam plurality (guiding beams of 112) having radial directions different from one another in a horizontal direction orthogonal to the vertical direction (configuration shown in Figs 2A-2C).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method static multiview display of 
Re Claim 18:
With further regard to the diffraction grating of the diffraction grating plurality (G of D), Park at least suggests an intensity and a principal angular direction of a directional light beam of the directional light beams are controlled by a grating characteristic of a diffraction grating that is based on a location of the diffraction grating relative to a location of the directional light source at an input of the light guide, the grating characteristic controlling the principal angular direction comprising one or both of a grating pitch and a grating orientation of the diffraction grating by the configuration shown in Fig 22.
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Park at least suggesting an intensity and a principal angular direction of a directional light beam of the directional light beams are controlled by a grating characteristic of a diffraction grating that is based on a location of the diffraction grating relative to a location of the directional light source at an input of the light guide, the grating characteristic controlling the principal angular direction comprising one or both of a grating pitch and a grating orientation of the diffraction grating.

Re Claim 19:
Park further discloses providing the plurality of guided light beams at a non-zero propagation angle within the light guide (Hsu: tilted in toward light emission surface 122 and Hsu: Figs 2A-2C).

Allowable Subject Matter
Claims 5, 16, and 16 would be allowable if rewritten to overcome the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or if a terminal disclaimer were filed.
Re Claim 5:
The closest prior art of record, Park, fails to disclose, suggest, teach, or render obvious the combined structure and functionality of the input surface as set forth in the claim.
Re Claim 16:
The closest prior art of record, Park, fails to disclose, suggest, teach, or render obvious the combined structure and functionality of the input surface as set forth in the claim.
Re Claim 20:
The closest prior art of record, Park, fails to disclose, suggest, teach, or render obvious the combined method, structure, and functionality of the input surface as set forth in the claim.

Conclusion
The prior art made of record, below, but not relied upon, above, is considered pertinent to applicant's disclosure.
Holman et al (US 20100182308 A1) discloses a display comprising a horizontal diffuser.
Liu 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875